United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3665
                                    ___________

Stephen W. Carlson,                   *
                                      *
              Appellant,              *
                                      *
       v.                             *    Appeal from the United States
                                      *    District Court for the
American Express Financial Advisors, *     District of Minnesota.
Inc., being sued as American Express  *
Financial Advisors; American Express, * [UNPUBLISHED]
parent company; Kelly Services,       *
                                      *
              Appellees.              *
                                 ___________

                              Submitted: July 24, 2007
                                 Filed: July 26, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Stephen Carlson appeals various rulings by the district court1 culminating in the
dismissal with prejudice of his employment lawsuit. Following careful de novo
review, we conclude that defendants’ motions for summary judgment were properly



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
granted, and that none of the district court’s other rulings were erroneous.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                    -2-